Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tony Hom on 6/22/21.

In the claims, non-elected claim 3 has been canceled without prejudice or disclaimer.  Claim 4 has been recombined and is found allowable.
In claim 1, line 2, "is prepared from" has been deleted and replaced by  
--comprises--.
In claim 1, line 2, "miltiorrhiza" has been deleted and replaced by
--miltiorrhizae--.
In claim 2, lines 1-2, "is prepared from" has been deleted and replaced 	by  --comprises--.
In claim 2, line 2, "miltiorrhiza" has been deleted and replaced by
--miltiorrhizae--.


The following is an examiner’s statement of reasons for allowance:
A search reveals the prior art does not teach or fairly suggest the presently claimed method for treating interstitial pulmonary fibrosis with the seven components in the proportions claimed.  The closest prior art is Zhu (CN 106266936) entitled "Chinese Medicinal Composition for Treating Cancer Pain" machine English translation provided, which teaches administering Salvia miltiorrhiza, peach kernels, hirudo, and peony for treating pain.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (Biomedicine & Pharmacotherapy) teaches traditional Chinese medicine compositions for treating pulmonary fibrosis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RALPH J GITOMER/Primary Examiner, Art Unit 1655